

116 HR 7446 IH: Job Creation through Energy Efficient Manufacturing Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7446IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Cartwright (for himself, Mr. McNerney, Mr. Connolly, Mr. Huffman, Mr. Grijalva, Ms. Kuster of New Hampshire, Mr. Khanna, Mr. Pocan, Ms. Lee of California, Ms. Wasserman Schultz, Mr. Tonko, Mr. Welch, Mr. Cohen, Mr. Raskin, Ms. Norton, Ms. Pingree, and Mr. Himes) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Financing Energy Efficient Manufacturing Program at the Department of Energy to provide financial assistance to promote energy efficiency and onsite renewable technologies in manufacturing facilities, and for other purposes.1.Short titleThis Act may be cited as the Job Creation through Energy Efficient Manufacturing Act.2.DefinitionsIn this Act:(1)Energy management planThe term energy management plan means a plan established under section 3(c)(4).(2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)ProgramThe term program means the Financing Energy Efficient Manufacturing Program established under section 3(a).(4)Program managerThe term program manager means a qualified entity that receives a grant under section 3(a).(5)ProjectThe term project means an energy efficiency improvement project carried out by a small- or medium-sized manufacturer using grant funds distributed by a project manager.(6)Qualified entityThe term qualified entity means—(A)a State energy office;(B)an Indian tribe;(C)a nonprofit organization that—(i)is focused on providing energy efficiency or renewable energy services; and(ii)receives funding from a State, Indian tribe, or utility;(D)an electric cooperative group; and(E)an entity with a public-private partnership under the Hollings Manufacturing Extension Partnership established under section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b)).(7)SecretaryThe term Secretary means the Secretary of Energy.(8)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing establishment—(A)classified in Sector 31, 32, or 33 in the North American Industry Classification System; and(B)that employs not more than 750 employees.3.Financing Energy Efficient Manufacturing Program(a)EstablishmentThe Secretary shall establish a program, to be known as the Financing Energy Efficient Manufacturing Program to provide grants to qualified entities to fund energy efficiency improvement projects in the manufacturing sector.(b)Grant applications; selection of grant recipients(1)Grant applications(A)In generalNot later than 180 days after the date of enactment of this Act, qualified entities desiring a grant under subsection (a) shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including a description of—(i)how the qualified entity will work with small- and medium-sized manufacturers to assess the most promising opportunities for energy efficiency improvements;(ii)how the qualified entity will work with small- and medium-sized manufacturers and, if appropriate, licensed engineers to establish an energy management plan for the small- or medium-sized manufacturer to carry out a project;(iii)the methods and cost-sharing plans the qualified entity will use to distribute funds to small- and medium-sized manufacturers to subsidize the costs of carrying out a project;(iv)the standards by which the qualified entity will set energy efficiency goals for a project that will result in meaningful reductions in electricity or natural gas use by the small- or medium-sized manufacturer carrying out the project;(v)how the qualified entity will provide support to the small- or medium-sized manufacturer carrying out a project during the implementation of the energy management plan;(vi)(I)any history of the qualified entity of working collaboratively with the regional technical assistance programs of the Department of Energy; and(II)how the qualified entity plans to involve the regional technical assistance programs in the activities to be funded by a grant; and(vii)how the qualified entity will collect measurements throughout the implementation of the energy management plan—(I)to demonstrate how energy efficiency improvements are being achieved; and(II)to maximize opportunities for project success.(B)PartnershipsTwo or more qualified entities may form a partnership to apply, and act as program manager, for a grant under this subsection.(2)Selection of grant recipients(A)In generalNot later than 90 days after the date on which the Secretary receives an application under paragraph (1), the Secretary shall—(i)review the application;(ii)provide the applicant with an opportunity to respond to any questions of the Secretary regarding the application; and(iii)select or deny the applicant based on the criteria described in subparagraph (B).(B)Selection criteria(i)In generalThe Secretary shall select for grants under this subsection qualified entities that demonstrate a history of successfully implementing energy efficiency improvement programs for small- and medium-sized manufacturers.(ii)PriorityIn making selections under clause (i), the Secretary shall give priority to qualified entities that demonstrate—(I)effective methods for reducing barriers to entry that might otherwise prevent small- and medium-sized manufacturers from participating in the subgrant program under subsection (c);(II)flexibility in addressing the needs of different small- and medium-sized manufacturers; and(III)a commitment to hiring for projects contractors that comply with the labor requirements described in subsection (d)(2).(c)Subgrants for energy efficiency improvements(1)In generalA qualified entity (including a partnership of one or more qualified entities under subsection (b)(1)(B)) that receives a grant under subsection (a) shall act as a program manager to distribute subgrants to small- and medium-sized manufacturers located in the State in which the program manager is located to carry out projects—(A)to improve the energy efficiency of the small- or medium-sized manufacturer; and(B)to develop technologies to reduce electricity or natural gas use by the small- or medium-sized manufacturer.(2)ApplicationsA small- or medium-sized manufacturer desiring a subgrant under paragraph (1) shall submit to the program manager an application at such time, in such manner, and containing such information as the program manager may require, including a proposal describing the project to be carried out using the subgrant funds.(3)PriorityIn selecting small- or medium-sized manufacturers for subgrants under this subsection, the program manager shall give priority to small- or medium-sized manufacturers that commit to hiring for projects contractors that comply with the labor requirements described in subsection (d)(2).(4)Eligibility requirementsTo be eligible to receive a subgrant under paragraph (1), a small- or medium-sized manufacturer shall be a private, nongovernmental entity.(5)Energy management plansEach small- or medium-sized manufacturer receiving a subgrant under paragraph (1), in consultation with the program manager and, if appropriate, one or more licensed engineers, shall establish an energy management plan for the small- or medium-sized manufacturer to carry out the project.(6)Effect on title to propertyThe receipt of Federal funds under this subsection shall not prohibit an entity that purchased equipment or other property using those funds from owning sole, permanent title to the equipment or other property.(d)Contractors(1)In generalProgram managers and small- or medium-sized manufacturers may hire, if necessary, contractors to perform work relating to the installation, repair, or maintenance of equipment used under a project.(2)Labor requirementsIn an application for a grant or subgrant under this section, a program manager or a small- or medium-sized manufacturer, respectively, may commit to hiring contractors that represent to the best of the knowledge and belief of the contractor, whether, during the 3-year period preceding the date of application, any administrative merits determination, arbitral award or decision, or civil judgment (as defined in guidance issued by the Secretary of Labor) was rendered against the contractor for violations of—(A)the National Labor Relations Act (29 U.S.C. 151 et seq.);(B)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);(C)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);(D)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);(E)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.);(F)the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.);(G)subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(H)chapter 67 of title 41, United States Code;(I)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);(J)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(K)Executive Order 11246 (42 U.S.C. 2000e note) (relating to equal employment opportunity);(L)Executive Order 13658 (79 Fed. Reg. 9851 (February 20, 2014)) (relating to establishing a minimum wage for contractors); or(M)equivalent State laws.(3)Additional labor requirementsA program manager or small- or medium-sized manufacturer receiving a grant or subgrant, respectively, under this section that has committed to complying with the labor requirements described in paragraph (2)—(A)shall provide each contractor an opportunity to disclose any steps taken to correct a violation of, or improve compliance with, a law or Executive order described in any of subparagraphs (A) through (M) of paragraph (2), including any agreements entered into with an enforcement agency;(B)shall give preference to contractors that have the fewest number of violations (particularly serious, repeated, willful, or pervasive violations) of the laws and Executive orders described in subparagraphs (A) through (M) of paragraph (2); and(C)shall not hire contractors that fail to take steps to correct violations of, or improve compliance with, a law or Executive order described in any of subparagraphs (A) through (M) of paragraph (2).(e)American iron, steel, and manufactured products(1)DefinitionsIn this subsection:(A)Iron or steel manufactured productThe term iron or steel manufactured product includes any construction material or end product (as those terms are defined in subpart 25.003 of the Federal Acquisition Regulation) that does not otherwise qualify as an iron or steel product, including—(i)an electrical component;(ii)a non-ferrous building material, including—(I)aluminum and po­ly­vi­nyl­chlor­ide;(II)glass;(III)fiber optics;(IV)plastic;(V)wood;(VI)masonry;(VII)rubber;(VIII)manufactured stone; and(IX)any other non-ferrous building materials; and(iii)any unmanufactured construction material.(B)Produced in the United States(i)In generalThe term produced in the United States—(I)with respect to an iron or steel product or an iron or steel manufactured product, means that all manufacturing processes for, and materials and components of, the iron or steel product or iron or steel manufactured product, from the initial melting stage through the application of coatings, occurred in the United States; and(II)with respect to an iron or steel manufactured product, means that—(aa)the iron or steel manufactured product was manufactured in the United States; and(bb)the cost of the components of the iron or steel manufactured product that were mined, produced, or manufactured in the United States is greater than 60 percent of the total cost of the components of the iron or steel manufactured product.(ii)ExclusionsThe term produced in the United States, with respect to an iron or steel product or an iron or steel manufactured product, does not include an iron or steel product or an iron or steel manufactured product that was manufactured—(I)abroad from semi-finished steel or iron from the United States; or(II)in the United States from semi-finished steel or iron of foreign origin.(2)RequirementFunds made available under the program may not be used for a project unless all of the iron and steel products and iron and steel manufactured products used in the project are produced in the United States.(3)Waiver(A)In generalOn request of the recipient of a grant under the program, the Secretary may grant for the project of the recipient of the grant a waiver of the requirement described in paragraph (2) if the Secretary finds that—(i)the application of paragraph (2) would be inconsistent with the public interest;(ii)iron or steel products or iron or steel manufactured products are not produced in the United States—(I)in sufficient and reasonably available quantities; or(II)of a satisfactory quality; or(iii)the inclusion of iron or steel products or iron or steel manufactured products produced in the United States would increase the cost of the overall project by greater than 25 percent.(B)Public noticeOn receipt of a request for a waiver under subparagraph (A), the Secretary shall—(i)make available to the public, including by electronic means, including on the official public website of the Department of Energy, on an informal basis, a copy of the request and all information available to the Secretary relating to the request; and(ii)provide for informal public input on the request for a period of not fewer than 15 days before making with respect to the request the finding described in subparagraph (A).(f)Reporting requirements(1)In generalEach program manager shall—(A)determine what data shall be required—(i)to be collected by or from each small- or medium-sized manufacturer receiving a subgrant under subsection (c); and(ii)to be submitted to the program manager to permit analysis of the subgrant program under subsection (c); and(B)develop metrics to determine the success of the subgrant program under subsection (c).(2)Provision of dataAs a condition of receiving a subgrant under subsection (c), a small- or medium-sized manufacturer shall provide to the program manager relevant data, as determined by the program manager under paragraph (1)(A).(3)Proprietary informationIn carrying out this subsection, each program manager, as appropriate, shall provide for the protection of proprietary information and intellectual property rights.(g)Funding(1)In generalOut of amounts made available to the Secretary and not otherwise obligated, the Secretary shall use to carry out this section not more than $600,000,000.(2)Requirements for program managersA program manager shall use not greater than 7 percent of the grant funds received by the program manager, at the discretion of the program manager—(A)to hire and train staff to assist the program manager in administering the sub­grant program of the program manager; and(B)to market the subgrant program to small- and medium-sized manufacturers.(3)Management and oversightThe Secretary may use not greater than 0.25 percent of the funds made available under paragraph (1) to carry out subsection (e).